DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 8/26/2019; claims 2 - 30 are pending; claim 1 has been cancelled.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2 – 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claim 2 is directed to a method for setting for setting a sleep schedule of a user (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: 
… determining that an account assigned to the user is associated with less than a first number of sleep logs in a sleep log data store, wherein each sleep log includes sleep data derived from sensor data generated by the biometric monitoring device for a sleep session, the sleep data for each sleep log specifying various sleep states of the user for that respective sleep session; causing, responsive, at least in part, to the determination that the account assigned to the user is associated with less than the first number of sleep logs in the sleep log data store, a first set of one or more graphical user interfaces to be displayed to the user, wherein at least one graphical user interface of the first set of one or more graphical user interfaces to be displayed to the user includes a sleep duration user interface element configured to allow the user to specify a selected sleep duration of the user for one or more first future sleep sessions of the user, and the first set of one or more graphical user interfaces lack a scheduled waketime user interface element configured to allow the user to specify a scheduled waketime in association with the selected sleep duration of the user; comparing the sleep state duration data for one or more of the sleep logs stored in the sleep log data store with the selected sleep duration as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by a therapist who prescribes sleep pattern includes sleep duration, bedtime and wake time for a patient based on an individual patient data.   Specifically, the claims encompass a therapist mentally … determining that an account assigned to the user is associated with less than a first number of sleep logs in a sleep log data stored and mentally comparing the sleep state duration data for one or more of the sleep logs stored in the sleep log data store with the selected sleep duration.  Note that an therapist would reasonably monitors the patient’s sleep history by acquiring answers from a patient survey or observing a patient sleep habit manually (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 15 and 38 recites that obtaining sleep data, and obtaining the selected sleep duration.  The analysis or information is used for providing sleep recommendations.  Thus, human activity in the areas of sleep therapy is organized based on the assessments and evaluations (social activities, teaching, and following rules or instructions); wherein a therapist provides assessment and instructions to a human. The recommended training can involve an organized human activity of coaching an individual (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claim 2 recites the additional elements of: biometric monitoring device, one or more graphical user interfaces.  The step of using the sensor configured to record the sleep data of the user consist of steps of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.   The limitation of one or more graphical user interfaces for displaying sleep duration, bedtime, and waketime consists of a step of generic data output which is a form of insignificant extra solution activity. It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 2 recites the additional elements (e.g., one or more graphical user interfaces, a biometric monitoring device …etc.) set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that "end when a person exits a bed, when the individual manually inputs to the biometric monitoring device the end of the sleep session, and/or when the processor has determined, from data generated by the biometric monitoring device, that the person has stopped sleeping (for example, accelerometers in the biometric monitoring device indicate that the person is walking or otherwise engaged in prolonged movement)" in the Applicant’s published application, para. [0091] and [0095].  “At least some of the graphical user interfaces may be generated in a display of the biometric monitoring device while at least some others may be generated in a display of an electronic device such as a smartphone, tablet, and/or personal computer”, in the Applicant’s published application, para. [0098]. There is similarly no indication in the Specification that Applicants have achieved an advancement or improvement in sensor and display technology. 
A patent Applicant is required to submit a specification that contains a written description of the invention in "full, clear, concise, and exact terms." 35 U.S.C. § 112(a). For purposes of the Alice/Mayo analysis, a specification demonstrates the well-understood, routine, conventional nature of step 2 "additional elements" when it describes them in a manner that indicates they are sufficiently well-known that they need not be described with particularity to satisfy 35 U.S.C. § 112(a).
Essentially, all Applicant has done here is use motion sensor and heart rate sensor to capture data, use computer processing technology to select target activity intensities (heart rate and pace), and generate information displays to a user. This is quintessentially "collecting information, analyzing it, and displaying certain results of the collection and analysis." Electric Power Group, 830 F.3d at 1353. Applicants' method recites an "abstract idea" for which computers 2 Memorandum from the U.S. Patent & Trademark Office, Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) (Apr. 19, 2018) are invoked merely as a tool. Enfish, 822 F.3d at 1335-36.  In short, claims 1, 15 and 38 directed to an abstract idea that is implemented on a computer in a manner that merely states the abstract idea while adding the words "apply it." See Alice, 573 U.S. at 223. This is not sufficient for patent eligibility. 		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US 2016/0151603 A1) in view of Raymann et al. (US 2017/0094046 A1).
Re claim 2:
2. Shouldice teaches a method of generating one or more graphical user interfaces for setting a sleep schedule of a user of a biometric monitoring device (Shouldice, [0078], “offering personalized recommendations with regards to the user's day and evening routines with a customized personal advice program to help set the user up for better sleep”; [0513], “The user data engine may provide the advice nuggets, scheduling and delivery information for a user to a push notification queue 3 710”; [0095]; [0111], “to prompt the user to select the one or more sleep factors and the one or more input user parameters for the display”; Abstract, “sensor”; figs. 10a – 10b; fig. 19), the method comprising:  
determining that an account assigned to the user (shouldice, [0146], “The user interface allows a user to access various screens to manage their account, view their sleep and environmental data, and sleep advice delivered from the advice engine”) is associated with less than a first number of sleep logs in a sleep log data store (Shouldice, fig. 20; [0285], “A suitable example hypnogram with such data over time is illustrated in the graph of FIG. 20. Typical information captured on the hypnogram may be the indication of any one or more periods of a) Deep Sleep, b) REM sleep c) Light Sleep d) Awake periods...”; [0214], “measures objective sleep measures (such as sleep latency, sleep duration, number of interruptions, type and duration of various sleep stages (light, deep, REM)”; [0293]), wherein each sleep log includes sleep data derived from sensor data generated by the biometric monitoring device for a sleep session, the sleep data for each sleep log specifying various sleep states of the user for that respective sleep session (Shouldice, fig. 20; [0285], “… hypnogram may be the indication of any one or more periods of a) Deep Sleep, b) REM sleep c) Light Sleep d) Awake periods...”; [0214], “measures objective sleep measures (such as sleep latency, sleep duration, number of interruptions, type and duration of various sleep stages (light, deep, REM)”; [0293]); 
causing, responsive, at least in part, to the determination that the account assigned to the user is associated with less than the first number of sleep logs in the sleep log data store (Shouldice, fig. 20; [0285]; [0214]; [0293]), a first set of one or more graphical user interfaces to be displayed to the user, wherein at least one graphical user interface of the first set of one or more graphical user interfaces to be displayed to the user includes a sleep duration user interface element configured to allow the user to specify a selected sleep duration of the user for one or more first future sleep sessions of the user (Shouldice, [0111], “the user to select the one or more sleep factors and the one or more input user parameters for the display. Optionally, one of the determined sleep factor may include a total sleep time for a sleep session”; [0605], “When the user lays down for a nap, the nap wake up alarm can be automatically set from the person's detected sleep onset, depending also of course, on the desired duration of the nap”; [0215], “proposed for implementation for the coming night of for future one or more nights”; [0210], “The system may also be used in a mode where the measured parameters are fed back to the system and processed in order to obtain a feedback on the basis of which the system will decide whether to continue with a specific set of parameters or to either automatically change, or make a  recommendation to the user to change one or more of the system parameters”); 
obtaining the selected sleep duration specified by the user (Shouldice, [0111], “the user to select the one or more sleep factors and the one or more input user parameters for the display. Optionally, one of the determined sleep factor may include a total sleep time for a sleep session”; [0605], “When the user lays down for a nap, the nap wake up alarm can be automatically set from the person's detected sleep onset, depending also of course, on the desired duration of the nap”; [0716], “wherein at least one of the at least one base parameter or of the at least one optimized parameter is associated with one of … the nap duration”); 
obtaining sleep data for one or more sleep sessions of the user, wherein the sleep data for each sleep session includes sleep state duration data representative of the total amount of time the user spent in a subset of non-awake sleep states during that sleep session (Shouldice, [0098], “the at least one sleep factor is one of total sleep time, deep sleep time, REM sleep time and light sleep time”; i.e., fig. 24, Total … 4h 34m; [0372]); 
storing the sleep data in the sleep log data store as one or more sleep logs associated with the account assigned to the user (Shouldice, [0031], “sleep logic 102 can store sleep the sleep start time, sleep end time, and/or sleep duration in sleep history database 134. For example, each record in sleep history database 134 can include sleep data for an instance of sleep”; [0387]; [0546]). 

Shouldice does not explicitly the first set of one or more graphical user interfaces lack a scheduled waketime user interface element configured to allow the user to specify a scheduled waketime in association with the selected sleep duration of the user.  Shouldice does not explicitly disclose comparing the sleep state duration data for one or more of the sleep logs stored in the sleep log data store with the selected sleep duration.  Raymann teaches a mobile device can adjust an alarm setting based on the sleep onset latency duration detected for a user of the mobile device.   Raymann teaches the limitation: the first set of one or more graphical user interfaces lack a scheduled waketime user interface element configured to allow the user to specify a scheduled waketime in association with the selected sleep duration of the user (Raymann, fig. 2; fig. 4, “Desire amount of sleep … minutes”; fig. 4 doesn’t include the waketime or alarm time).  Raymann further teaches the limitation: comparing the sleep state duration data for one or more of the sleep logs stored in the sleep log data store with the selected sleep duration (Raymann, [0056], “Sleep logic 102 can determine whether to adjust a scheduled alarm time to allow the user to sleep the number of hours specified by the user's sleep goal by determining whether the a new sleep time generated based on the user's sleep goal”; the alarm time is automatically adjusted by comparing the user sleep goal and the current sleep duration; [0063], “For example, when the timed sleep function is selected, the user can specify the amount of time the user wishes to sleep using graphical element 404. For example, sleep logic 102 can determine when the user begins sleeping based on when the user releases pressure from the display of computing device 100, as described above. In response to determining that the user is asleep, sleep application 146 can start a sleep timer that counts down an amount of time corresponding to the amount of sleep specified by the user”; the sleep timer compares with specified amount of sleep time).  Therefore, in view of Raymann, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by providing the graphical user to specify the duration of the sleep session (not waketime) as taught by Raymann, in order to provide sleep logic can adjust the alarm clock settings based on the sleep goal in the same way as sleep logic adjusts the alarm clock settings based on the sleep onset latency duration.  Sleep logic can determine whether to adjust a scheduled alarm time to allow the user to sleep the number of hours specified by the user's sleep goal by determining whether the a new sleep time generated based on the user's sleep goal (Raymann, [0056]).   Furthermore, it was known in the art to interact with a graphical user interface to acquire user inputs. 

Re claims 7 – 10:
7. The method of claim 2, wherein the determining that the account assigned to the user is associated with less than the first number of sleep logs in the sleep log data store is evaluated based on sleep logs associated with the account assigned to the user and associated with sleep sessions that occurred within a first period of time (Shouldice, fig. 20; [0285], “A suitable example hypnogram with such data over time is illustrated in the graph of FIG. 20. Typical information captured on the hypnogram may be the indication of any one or more periods of a) Deep Sleep, b) REM sleep c) Light Sleep d) Awake periods...”; [0214], “measures objective sleep measures (such as sleep latency, sleep duration, number of interruptions, type and duration of various sleep stages (light, deep, REM)”; [0293]). 

8. The method of claim 2, wherein causing the first set of one or more graphical user interfaces to be displayed further includes: causing information associated with average recommended sleep durations of a group of people to be displayed in a graphical user interface element of at least one graphical user interface of the first set of one or more graphical user interfaces (Shouldice, [0547], “some cases, as illustrated in FIG. 41, the advice engine library may base its logic process for advice generation on the following measured parameters (also referred as principles): REM duration; Sleep Duration; Awakenings (number and/or duration); SWS (Deep sleep) duration; and Sleep Onset duration, regularity of time to bed, among others … he engine will tag each user with the issue(s) that appear to be the most relevant, based on how much each underlying principle (measure principles) deviates from the standard (norm)”; [0206], “Statistical data from general population and/or other users may also be used”; [0373], “The specific contribution of each factor to the overall score can be obtained on the basis of general population (normative) data”; [0658], “the population, and to normative values for the users (both by region, and/or gender, and/or age”). 

9. The method of claim 2, wherein causing the first set of one or more graphical user interfaces to be displayed further includes causing information associated with the selected sleep duration, other than the selected sleep duration, to be displayed in a graphical user interface element of at least one graphical user interface of the first set of one or more graphical user interfaces(Shouldice, [0547], “some cases, as illustrated in FIG. 41, the advice engine library may base its logic process for advice generation on the following measured parameters (also referred as principles): REM duration; Sleep Duration; Awakenings (number and/or duration); SWS (Deep sleep) duration; and Sleep Onset duration, regularity of time to bed, among others … he engine will tag each user with the issue(s) that appear to be the most relevant, based on how much each underlying principle (measure principles) deviates from the standard (norm)”; [0206], “Statistical data from general population and/or other users may also be used”; [0373], “The specific contribution of each factor to the overall score can be obtained on the basis of general population (normative) data”; [0658], “the population, and to normative values for the users (both by region, and/or gender, and/or age”). 

10. The method of claim 2, wherein causing the first set of one or more graphical user interfaces to be displayed further includes: causing the display of sleep state duration data of the user for at least one of the one or more sleep sessions (Shouldice, fig. 20; figs. 24 - 32). 

Re claim 11:
11. The method of claim 2, further comprising: 
determining, after the obtaining sleep data for one or more sleep sessions of the user and the storing the sleep data in the sleep log data store, that the account assigned to the user is associated with at least one or more of: a second number of sleep logs in the sleep log data store and a second time period elapsed since the selected sleep duration was obtained (Shouldice, [0151], ”The advice engine is able to draw from the user's history such as previous sleep histories”; [0516], “After an initial assessment, for example 4 days, the SmD may start becoming aware of more details regarding the user's sleep in a sleep assessment stage 4004 by detecting issues with the user's sleep record (e.g., a trend)”; [0285], “A suitable example hypnogram with such data over time is illustrated in the graph of FIG. 20. Typical information captured on the hypnogram may be the indication of any one or more periods of a) Deep Sleep, b) REM sleep c) Light Sleep d) Awake periods...”; [0214], “measures objective sleep measures (such as sleep latency, sleep duration, number of interruptions, type and duration of various sleep stages (light, deep, REM)”; [0293])); and 
causing, in response to the determination that the account assigned to the user is associated with at least one or more of: the second number of sleep logs in the sleep log data store (Shouldice, fig. 20; [0285]; [0214]; [0293]) and the second time period elapsed since the selected sleep duration was obtained, a second set of one or more graphical user interfaces to be displayed to the user (Shouldice, [0111], “the user to select the one or more sleep factors and the one or more input user parameters for the display. Optionally, one of the determined sleep factor may include a total sleep time for a sleep session”; [0605], “When the user lays down for a nap, the nap wake up alarm can be automatically set from the person's detected sleep onset, depending also of course, on the desired duration of the nap”). 

Re claim 16:
16. The method of claim 11, further comprising: obtaining a scheduled waketime of the user for one or more second future sleep sessions of the user after determining that the account assigned to the user is associated with at least the second number of sleep logs in the sleep log data store (Shouldice, [0093], “The apparatus may include a processor configured to prompt a user to input a wake-up time and a wake-up time window, the wake-up time window ending with the wake-up time”; [0215], “proposed for implementation for the coming night of for future one or more nights”; [0210], “The system may also be used in a mode where the measured parameters are fed back to the system and processed in order to obtain a feedback on the basis of which the system will decide whether to continue with a specific set of parameters or to either automatically change, or make a  recommendation to the user to change one or more of the system parameters”). 

Re claims 17 – 20 and 22 – 26:
Shouldice does not explicitly disclose a recommended waketime and a recommended bedtime.  Raymann teaches Shouldice’s deficiency; specifically, 17. The method of claim 16, wherein causing the second set of one or more graphical user interfaces to be displayed further includes: calculating, after determining that the account assigned to the user is associated with at least a third number of sleep logs in the sleep log data store, a recommended waketime based on waketimes derived from the sleep data associated with the user stored in the sleep log data store, and causing the recommended waketime to be displayed in a graphical user interface element of at least one graphical user interface of the second set of one or more graphical user interfaces (Raymann, [0050]).  18. The method of claim 16, wherein causing the second set of one or more graphical user interfaces to be displayed further includes: obtaining a recommended bedtime based on a calculation accounting for, at least in part, the scheduled waketime and a sleep efficiency based on sleep data associated with one or more users stored in the sleep log data store, and causing the recommended bedtime to be displayed in a graphical user interface element of at least one graphical user interface of the second set of one or more graphical user interfaces (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).  19. The method of claim 18, wherein: the calculation on which the recommended bedtime is based further accounts for, at least in part, the selected sleep duration of the user (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).  20. The method of claim 18, wherein: obtaining the recommended bedtime is further based on a recommended waketime that is used as the scheduled waketime (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).  22. The method of claim 18, further comprising: obtaining timing information indicating one or more selected reminder times for a bedtime reminder, and generating the bedtime reminder based on the timing information (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).   23. The method of claim 22, wherein the bedtime reminder includes information regarding the recommended bedtime (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).   24. The method of claim 22, wherein causing the second set of one or more graphical user interfaces to be displayed further includes: calculating a recommended reminder time for the bedtime reminder based on the recommended bedtime, and causing the recommended reminder time to be displayed in a graphical user interface element of at least one graphical user interface of the second set of one or more graphical user interfaces (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).   25. The method of claim 22, further comprising: obtaining day information indicating one or more selected reminder days for the bedtime reminder, wherein the generating of the bedtime reminder is further based on the day information (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[).  26. The method of claim 22, wherein: the generating the bedtime reminder includes providing a notification, and the notification is one or more of: a message, an auditory output, an electronic communication, an electromagnetic communication, a visual output, and a tactile output (Raymann, [0010], “FIG. 5 illustrates an example graphical user interface for suggesting an earlier bedtime to the user”; [0065]; [0071[). 

Therefore, in view of Raymann, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by recommending bedtime and waketime as taught by Raymann, in order to help the user feel more rested by automatically adjusting an alarm or suggesting an earlier bedtime based on the determined sleep onset latency to ensure that the user gets enough sleep; the mobile device can automatically determine sleep onset latency using various sensors of the mobile device; the mobile device can automatically identify sleep patterns that may be adversely affecting the user (Raymann, [0004]; [0065]).

Re claim 21:
21. The method of claim 18, wherein: the sleep efficiency is representative, at least in part, of a correlation between sleep state duration data for one or more sleep sessions associated with one or more sleep logs stored in the sleep log data store and sleep session duration data for the corresponding plurality of sleep sessions, the sleep state duration data for each sleep session is representative of the total amount of time the user that is associated with the sleep session spent in a subset of non-awake sleep states during that sleep session, and the sleep session duration data for each sleep session is representative of the total duration of that sleep session (Shouldice, [0035]; [0098] – [0099]). 

Re claim 30:
30. The method of claim 2, wherein causing the first set of one or more graphical user interfaces to be displayed further includes: causing instructional information about using the biometric monitoring device to be displayed (Shouldice, fig. 1, “Provide Recommendations and Coaching”).

Claims 3 – 6 and 28 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US 2016/0151603 A1) in view of Raymann et al. (US 2017/0094046 A1) as applied to claim 2 above, and further in view of Kahn et al. (US 2013/0018284 A1).
Re claims 3 – 4:
3. The method of claim 2, wherein causing the first set of one or more graphical user interfaces to be displayed further includes: 
causing a suggested sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of the first set of one or more graphical user interfaces, wherein the suggested sleep duration is based on one or more of: a default value and a target sleep duration determined based on one or more of sleep logs stored in the sleep log data store and including sleep data derived from sensor data generated by other biometric monitoring devices of other users (Shouldice, [0033], “Most healthy adults require 7-9 hours of sleep, with experts recommending 8 hours. Some people require only 6 hours, but others may require 10 hours of quality sleep …”; [0232], “The data may be input into an advice engine which analyses the parameters (environment, biomotion, etc.) in conjunction with previous user data, including population normative data. The output generator may include information concerning sleep (e.g., a sleep score) and/or advice such as from an advice engine”; [0503], “in order to tailor advice to the individual patterns of the user, a local population, or a global population of system users”; [0546], “the advice engine may primarily detect sleep issues by comparing detected patterns with normalized data, obtained from other users the described technology or from external source”). 

Shouldice teaches an advice engine for generating sleep advice may include content to promote good sleep habits and/or detect risky sleep conditions (Shouldice, Abstract).  Shouldice does not explicitly disclose causing a suggested sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of the first set of one or more graphical user interfaces, wherein the suggested sleep duration.  Kahn et al. (US 2013/0018284 A1) teaches a method comprising monitoring a user's movements and determining when the user is falling asleep into a sleep session.  Kahn teaches the step for causing a suggested sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of the first set of one or more graphical user interfaces, wherein the suggested sleep duration (Kahn, [0049], “the system may adjust the recommended power nap length or timing”; [0040], “the optimal length is adjusted based on historical sleep data from the prior seven days”).  4. The method of claim 3, further comprising: obtaining, after the display of the suggested sleep duration, a second selected sleep duration specified by the user (Kahn, [0026], “the system may suggest a power nap. In one embodiment, as a user is headed to sleep, the system suggests a sleep type, and a timing for waking up the user. The user can then adjust any of these settings”).   Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by providing recommendation for sleep duration as taught by Kahn, so that the system may correlate the user's activity level, or night-time sleep quality with the effectiveness of a power nap, and the timing of sleep sessions to generate a power nap length or timing (Kahn, [0048] – [0049]). 

Re claims 5 – 6:
Shouldice does not explicitly disclose determining that the selected sleep duration is not within a threshold amount of a default sleep duration value.  Kahn teaches the limitation: 5. The method of claim 2, further comprising: determining that the selected sleep duration is not within a threshold amount of a default sleep duration value; and causing, based on the determination that the selected sleep duration is not within the threshold amount of the default sleep duration value, a suggested sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of a second set of the one or more graphical user interfaces, wherein the suggested sleep duration is based on one or more of: a default value and a target sleep duration determined based on one or more sleep logs stored in the sleep log data store and including sleep data derived from sensor data generated by other biometric monitoring devices of other users.  6. The method of claim 5, further comprising: obtaining a second selected sleep duration after the display of the suggested sleep duration (Kahn, [0040], “the optimal length is adjusted based on historical sleep data from the prior seven days”; [0043]; [0046]; [0066], “the power nap length is adjusted based on a seven day rolling average, or a weighted average of more days”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by providing recommendation for sleep duration as taught by Kahn, so that the system may correlate the user's activity level, or night-time sleep quality with the effectiveness of a power nap, and the timing of sleep sessions to generate a power nap length or timing (Kahn, [0048] – [0049]).   The optimal sleep duration is adjusted based on historical sleep data from the prior days/months (Kahn, [0040]).

Re claims 28 – 29:
Shouldice does not explicitly disclose determining whether the sleep state duration data of the user for at least one of the one or more sleep sessions of the user is within a threshold amount of the selected sleep duration.  Kahn teaches the limitation: 28. The method of claim 2, further comprising: determining whether the sleep state duration data of the user for at least one of the one or more sleep sessions of the user is within a threshold amount of the selected sleep duration, and causing information associated with the determination of whether the sleep state duration data of the user for one of the sleep sessions of the user is within the threshold amount of the selected sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of a second set of one or more graphical user interfaces (Kahn, [0040], “the optimal length is adjusted based on historical sleep data from the prior seven days”; [0043]; [0046]; [0066], “the power nap length is adjusted based on a seven day rolling average, or a weighted average of more days”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by providing recommendation for sleep duration as taught by Kahn, so that the system may correlate the user's activity level, or night-time sleep quality with the effectiveness of a power nap, and the timing of sleep sessions to generate a power nap length or timing (Kahn, [0048] – [0049]).   The optimal sleep duration is adjusted based on historical sleep data from the prior days/months (Kahn, [0040]).

29. The method of claim 28, wherein the causing the information associated with the determination of whether the sleep state duration data of the user for one of the sleep sessions of the user is within the threshold amount of the selected sleep duration to be displayed includes: causing a timeline to be displayed showing a graphical indication of the threshold amount relative to the timeline and a graphical indication of the sleep state duration data relative to the timeline (Shouldice, fig. 20). 

Claims 12 – 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice et al. (US 2016/0151603 A1) in view of Raymann et al. (US 2017/0094046 A1) as applied to claim 11 above, and further in view of Wisbey et al. (US 2016/0051184 A1).
Re claims 12 – 15, 27:
Shouldice does not explicitly disclose calculating a recommended sleep duration.  Wisbey teaches systems and methods for providing a sleep recommendation include providing a sleep recommendation using an earphone with a biometric sensor.  Wisbey teaches 12. The method of claim 11, wherein causing the second set of one or more graphical user interfaces to be displayed further includes: calculating, in response to a determination that the sleep state duration data of the user for one or more of the one or more sleep sessions is outside a threshold amount from the selected sleep duration, a recommended sleep duration, wherein the recommended sleep duration is based on sleep data in sleep logs for one or more users that are stored in the sleep log data store (Wisbey, Abstract, “the system includes a sleep recommendation module that provides a recommended sleep duration based on the sleep debt”; [0101], “The sleep debt, in one embodiment, is created based on the difference between the preferred sleep duration and the actual sleep duration”), and causing the recommended sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of the second set of one or more graphical user interfaces (Wisbey, [0100], “the user may receive a suggestion that the user should exercise in the morning. The best sleep cause suggestions may be provided by a user interface (e.g. GUI 205), such as graphically, by message, and”; [0114]).  13. The method of claim 12, wherein the causing the recommended sleep duration to be displayed in a graphical user interface element of at least one graphical user interface of the second set of one or more graphical user interfaces includes: causing an incremented recommended sleep duration to be displayed in a graphical user interface element in each of a series graphical user interfaces of the second set of one or more graphical user interfaces, wherein each incremented recommended sleep duration is greater than the previously displayed incremented recommended sleep duration, and wherein each incremented recommended sleep duration is associated with a different future sleep session (Wisbey, Abstract, “the system includes a sleep recommendation module that provides a recommended sleep duration based on the sleep debt”; [0101], “The sleep debt, in one embodiment, is created based on the difference between the preferred sleep duration and the actual sleep duration”; [0100], “the user may receive a suggestion that the user should exercise in the morning. The best sleep cause suggestions may be provided by a user interface (e.g. GUI 205), such as graphically, by message, and”; [0114]).  14. The method of claim 12, further comprising: obtaining a second selected sleep duration after causing the recommended sleep duration to be displayed (Wisbey, Abstract, “the system includes a sleep recommendation module that provides a recommended sleep duration based on the sleep debt”; [0101], “The sleep debt, in one embodiment, is created based on the difference between the preferred sleep duration and the actual sleep duration”; [0100], “the user may receive a suggestion that the user should exercise in the morning. The best sleep cause suggestions may be provided by a user interface (e.g. GUI 205), such as graphically, by message, and”; [0114]).  15. The method of claim 12, wherein the recommended sleep duration is further based on one or more of: a look-up table, demographics of the user, one or more specific days of the week, a specific time of year, holidays, workdays of the user, non-workdays of the user, a seasonal time change, a geographic location, travel by the user between at least two time zones, exercise of the user, and a duration of daylight in a day (Wisbey, [0051]).  27. The method of claim 12, further comprising: causing, based on a determination that the sleep state duration data of the user is not within a threshold amount of the selected sleep duration, one or more of: a second recommended bedtime, a recommended sleep duration, and a recommended waketime to be displayed in a graphical user interface element of at least one graphical user interface of a third set of one or more graphical user interfaces (Wisbey, [0115], “may display a more detailed breakdown of daily sleep metrics, including, for example, total time slept, bedtime, and wake time”).  Therefore, in view of Wisbey, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in Shouldice, by providing the recommendations as taught by Wisbey, the apparatus includes a sleep recommendation based on the sleep debt, fatigue level, sleep history and/or physiological data (Wisbey, [0104], [0115], [0116]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10325514 (‘514) in view of Raymann et al. (US 2017 /0094046 A1). 
The subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘514 (claims 1 and 11), except the first set of one or more graphical user interfaces lack a scheduled waketime user interface element.  Raymann teaches the limitation: the first set of one or more graphical user interfaces lack a scheduled waketime user interface element configured to allow the user to specify a scheduled waketime in association with the selected sleep duration of the user (Raymann, fig. 2; fig. 4, “Desire amount of sleep … minutes”; fig. 4 doesn’t include the waketime or alarm time).  Therefore, in view of Raymann, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method described in ‘514, by lacking the alarm setting as taught by Raymann, in order to provide sleep logic can adjust the alarm clock settings based on the sleep goal in the same way as sleep logic adjusts the alarm clock settings based on the sleep onset latency duration.  Sleep logic can determine whether to adjust a scheduled alarm time to allow the user to sleep the number of hours specified by the user's sleep goal by determining whether the a new sleep time generated based on the user's sleep goal (Raymann, [0056]).   Furthermore, it was known in the art to interact with a graphical user interface to acquire user inputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/             Primary Examiner, Art Unit 3715